DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Objection
The objection to claim 9 is withdrawn due to Applicant’s amendment filed on September 27, 2021.  

Response to Request for Reconsideration
Repeated Rejection
The 35 U.S.C. 103 rejection of claims 1-8, 10-16 over Tomoguchi in view of Choi is repeated below for the same reasons previously of record in the Office action mailed on June 25, 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoguchi (US 2007/0148483) in view of Choi (US 2017/0101561).


However, Choi teaches that an adhesive composition comprising a melamine-based crosslinking agent ([0031-0032]) and a silane-based additive (coupling agent [0033]), further comprises an acid catalyst (strong acid, maximum amount of 0.1 parts by weight [0037]) that preferably includes a sulfonic group (p-toluenesulfonic acid [0036]), to increase the activity of the silane-based additive (coupling agent [0012]), for the purpose of increasing adhesion strength ([0037], largely enhancing adhesive strength [0012]), such that a weight ratio of the melamine-based crosslinking agent and the acid catalyst is 1:1 (cross-linking agent … 0.1 parts by weight [0032]; strong acid .. 0.1 parts by weight [0037]) which is within the claimed range of from 5:1 to 1:1.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have further comprised an acid catalyst that includes a sulfonic acid group in the adhesive composition comprising the silane-based additive of Tomoguchi, such that the weight ratio of the melamine-based crosslinking agent and the acid catalyst is within a range of from 5:1 to 1:1, to increase the activity of the silane-based additive, in order to increase the adhesion strength, as taught by Choi.

Regarding claim 3, Tomoguchi teaches that the melamine-based crosslinking agent is alkylated methylolmelamine ([0026]) which is represented by Chemical Formula 1 of Applicant, but fails to fairly teach or suggest a fully alkylated hexamethylolmelamine where R1 to R6 of Applicant are each an alkyl group substituted with an alkoxy group. 
However, Choi teaches that the melamine-based crosslinking agent can be a fully alkylated methylolmelamine (hexamethoxymethylmelamine [0031]) which is represented by Chemical Formula 1 of Applicant, where R1 to R6 of Applicant are each an alkyl group substituted with an alkoxy group, for the purpose of providing the desired crosslinking characteristics.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a melamine-based crosslinking agent that is represented by Chemical Formula 1 of Applicant, where R1 to R6 of Applicant are each an alkyl group substituted with an alkoxy group, as the melamine-based crosslinking agent in the adhesive composition of Tomoguchi, in order to obtain the desired crosslinking characteristics, as taught by Choi.
Regarding claim 5, Tomoguchi teaches that the acid catalyst (for a pH adjustment [0030]) can further include nitric acid, hydrochloric acid, sulfuric acid, phosphoric acid, acetic acid or formic acid ([0031]).

Regarding claims 7-8, although Tomoguchi fails to provide species of the silane-based additive, Tomoguchi teaches that the silane-based additive is a silane coupling agent ([0032]) which is commonly a silane alkoxide-based compound that includes an amine group or an epoxy group, used for the purpose of enhancing adhesion to a substrate, as evidenced by Choi.
Choi teaches that the silane-based additive (silane coupling agent [0033]) is a silane alkoxide-based compound (alkoxysilane [0033]), that includes an amine group or an epoxy group (amino, epoxy [0033]), used for the purpose of enhancing adhesion to a substrate ([0033]).
Regarding claim 10, Tomoguchi teaches that the adhesive composition has a pH of 2.2 to 4.3 ([0018]) which is within the claimed range of 2 to 6.
Regarding claim 11, Tomoguchi teaches that the adhesive composition has the ability to be coated ([0018]) in a very thin layer (thickness preferably in the range of from 30 to 300 nm [0017]) which means that the viscosity is very low, and hence the viscosity is expected to overlap the claimed range of 5 cp to 40 cp, for the purpose of providing the very thin layer coating.
Regarding claim 12, Tomoguchi teaches a protective film comprising: an adhesive layer comprising the adhesive composition, provided on one surface of the protective film (via an adhesive layer [0015]).

Regarding claim 14, Tomoguchi teaches a polarizing plate comprising: a polarizer ([0034]); an adhesive layer provided on one surface of the polarizer ([0034]) and including the adhesive composition (the adhesive [0033-0034]); and a protective film provided on one surface of the adhesive layer (coating of the adhesive performed on both of the transparent protective film and the polarizer [0034]).
Regarding claim 15, Tomoguchi teaches that the adhesive layer has a thickness of 0.03 to 0.3 µm (30 to 300 nm [0017]) which is within the claimed range of greater than 0 µm and less than or equal to 20 µm.
Regarding claim 16, Tomoguchi teaches an image display device (liquid crystal display [0083]) comprising a display panel (liquid crystal cell [0083]); and the polarizing plate (optical film [0083], polarizing plate [0079]) provided on one surface or both surfaces of the display panel (one side or both sides of the liquid crystal cell [0083]).

Allowable Subject Matter
Claim 9 is allowed.  The closest cited prior art of record, Tomoguchi, fails to fairly teach or suggest, even in view of Choi, the adhesive composition comprising the specific combination of the ranges of contents of the melamine-based crosslinking agent, the acid catalyst and the silane-based additive, with respective to 100 parts by weight of the polyvinyl alcohol-based resin. 

Response to Arguments
Applicant's arguments regarding the prior art rejection of claims 1-8, 10-16 over Tomoguchi in view of Choi, have been fully considered but they are not persuasive. 
Applicant argues that Choi provides no teaching that acid catalysts that contain a sulfonic acid group are distinct, and that para [0036] of Choi clearly treats all strong acids as equivalents irrespective of the presence of a sulfonic acid group.
Applicant is respectfully apprised that out of the eight working acids listed by Choi, four contain a sulfonic group ([0036]), with p-toluenesulfonic acid being highlighted as one of the two acids that are preferred ([0036]).  Accordingly, Choi clearly does not treat all strong acids as equivalent, and most certainly teaches a preference for an acid with a sulfonic group.
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that Choi teaches the use of strong acids but only in conjunction with polyacrylates and is silent regarding polyvinyl alcohols, and that there is no reason to believe the methodologies that are applicable to polyacrylates would be successful with polyvinyl alcohols.

Tomoguchi is the primary reference that teaches that the adhesive composition ([0026]) comprising: a polyvinyl alcohol-based resin ([0026]) and a melamine-based crosslinking agent (methylolmelamine, alkylated methylolmelamine [0026]), further comprises a silane-based additive (coupling agent [0032]) along with an acid ([0030]).
	Choi is the secondary reference that teaches that an adhesive composition comprising a melamine-based crosslinking agent ([0031-0032]) and a silane-based additive (coupling agent [0033]), further comprises an acid catalyst (strong acid, maximum amount of 0.1 parts by weight [0037]) that preferably includes a sulfonic group (p-toluenesulfonic acid [0036]), to increase the activity of the silane-based additive (coupling agent [0012]), for the purpose of increasing adhesion strength ([0037], largely enhancing adhesive strength [0012]).
	Accordingly, Choi specifies that the acid catalyst that preferably includes a sulfonic group, increases the activity of the silane-based additive, for the purpose of greatly increasing adhesion strength, thus providing the motivation to use the acid catalyst that includes a sulfonic group in the adhesive composition comprising the silane-based additive of Tomoguchi.


Therefore, the prior art rejection of claims 1-8, 10-16, over Tomoguchi in view of Choi, is deemed proper and hence is sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782